Citation Nr: 0105908	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUE

Entitlement to service connection for left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel



INTRODUCTION

The veteran was in service in the United States Navy from 
January 1954 to November 1957.

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Boise, Idaho (RO).  The RO, in pertinent part, denied 
entitlement to service connection for a left ankle disorder, 
and left knee osteoarthritis.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in May 2000, a transcript of which 
has been associated with the claims file.

In June 2000 the Hearing Officer, in pertinent part, granted 
entitlement to service connection for left knee strain with 
assignment of a 20 percent evaluation, and affirmed the 
previous denial of entitlement to service connection for a 
left knee disorder.  In July 200 the veteran advised the RO 
that he had accepted the grant of service connection for left 
knee strain with assignment of a 20 percent evaluation.  
Accordingly, this claim is not considered part of the current 
appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The veteran alleges that he injured his left ankle in 
September 1955, during his service with the United States 
Navy.  The Board notes that his service medical records 
contain six notations beginning with a September 17, 1955 
accident report of an injured left ankle and ending on 
November 7, 1955.  There is no further mention of the ankle 
in the veteran's service records.

At the May 2000 RO hearing, the veteran testified that the 
ankle is susceptible to straining and that he has had "a 
lot" of twisted ankles, although he has not received medical 
treatment specifically for the ankle.

The veteran was examined at a VA facility in June 2000.  The 
examiner noted a left ankle sprain but concluded the left 
ankle sprain had no relation to the problems of the left 
knee. 

In his appeal to the Board the veteran argues that while the 
VA medical examiner concluded that the left ankle sprain had 
no relation to the problems of the left knee, he failed to 
determine whether the left ankle sprains were related to the 
in-service strains.  Additionally, the veteran contends that 
the severity of the sprains establishes the condition as 
chronic and as such service connection is warranted through 
the regulatory auspices of 38 C.F.R. § 3.303(b).  The veteran 
asserts that the examiner should have been directed to review 
the veteran's service medical records and render an opinion 
as to whether the in-service injuries to the left ankle were 
the proximate cause of his current left ankle sprains as 
opposed to the service-connected left knee disability.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The Board finds that 
the evidence related to the veteran's claim of service 
connection for a left ankle disability is insufficient upon 
which to base an informed decision.  Remand for a medical 
examination is warranted.


Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In this regard, the RO should contact the 
veteran and obtain the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his left ankle symptomatology.  In 
addition, the veteran should identify any 
employers who may possess information 
concerning his left ankle symptomatology.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. The RO should notify the veteran 
if identified records are unavailable.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any left 
ankle disorder(s) which may be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner must be 
requested to express an opinion as to 
whether it is at least as likely as not 
that any left ankle disorder(s) found on 
examination is/are related to service-
documented left ankle symptomatology.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-97 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
should also be considered.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a left ankle 
disorder.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of this veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for a left ankle 
disorder.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


